Citation Nr: 0605159	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from June 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran's October 2003 substantive appeal included a 
request for a Travel Board hearing.  However, he failed to 
report for the hearing scheduled in January 2006.  Therefore, 
the hearing request is considered withdrawn.  See 38 C.F.R.  
§ 20.704(d) (2005).  


FINDINGS OF FACT

1.  The RO denied service connection for sinusitis in 
February 1948 and June 1959 rating decisions; the veteran did 
not initiate an appeal of either decision. 

2.  Evidence received since that June 1959 rating decision is 
cumulative of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.   


CONCLUSIONS OF LAW

1.  The February 1948 and June 1959 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
June 1959 rating decision to reopen a claim for service 
connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for sinusitis in 
a February 1948 rating decision.  Upon receipt of 
supplemental service medical records, the RO again addressed 
the claim and denied service connection in a June 1959 rating 
decision.  Although the RO notified the veteran of each 
denial, the veteran did not initiate an appeal of either 
decision.  Therefore, the RO's decisions of February 1948 and 
June 1959 are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.    

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Cf. 38 C.F.R. § 3.156(a) (2001) 
(definition of "new and material evidence" in effect for 
claims received before August 29, 2001).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The February 1948 and June 1959 rating decisions denied 
service connection for sinusitis because there was no 
evidence of the disorder in service.  Evidence of record at 
the time consists of service medical records, including 
medical records for the veteran's period of reserve service 
following separation from active duty in 1947.

Evidence received since the June 1959 rating decision 
consists of an October 2002 statement from Dr. "C.A." and 
associated treatment records, an October 2002 statement from 
Dr. "A.R." and associated treatment records, and written 
statements from the veteran dated in February 2003 and 
September 2003.  

Considering this evidence, the Board finds that is it not new 
and material as contemplated by 38 C.F.R. § 3.156(a).  The 
private medical evidence from Dr. A. includes references to 
complaints of sinus problems in October 2002.  The records 
from Dr. R. include a diagnosis of sinusitis in February 
2001.  Although this evidence is "new", it does not relate 
to an unestablished fact necessary to substantiate the claim.  

A claim for service connection requires competent evidence 
that a current disability resulted from or is otherwise 
related to service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In this case, the private medical records do not 
provide competent evidence of a relationship between the 
recent diagnosis of sinusitis and the veteran's period of 
active service over fifty years ago.

Simply stated, the fact that the veteran has sinusitis now 
does not provide material evidence that this disorder is 
related to his service that ended many, many, years ago.  

In addition, the veteran's statements, which describe in-
service nasal surgery, are cumulative of evidence previously 
considered, i.e., service medical records.  To the extent the 
veteran's statements also reflect his personal belief that 
his current sinus problems are related to service, the Board 
emphasizes that lay assertions of medical status or etiology 
do not constitute competent medical evidence, and therefore 
do not raise a reasonable possibility of substantiating the 
claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board finds that no 
new and material evidence has been received to reopen a claim 
for service connection for sinusitis.  38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2003 and March 2003, as well as information 
provided in the April 2003 rating decision and September 2003 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the September 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO provided VCAA notice prior to 
the April 2003 rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, the RO has 
not issued any notice that complies with 38 C.F.R. 
§ 3.159(b)(1) and specifically asks the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  As discussed above, the Board is satisfied 
that the RO provided all notice required under the statute.  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records.  In 
connection with the instant appeal, the RO requested private 
medical records as identified and authorized by the veteran.  
The Board notes that the RO received records from Dr. C. A., 
Dr. B., and Dr. R.  It received negative replies from M. J., 
Dr. D., and Dr. O. A.  The RO did not receive a response to 
its February 2003 request for records from Dr. H.  Pursuant 
to VA law and regulation, it issued a follow-up request, with 
separate notice to the veteran of non-receipt of these 
records, in March 2003.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. 
§ 3.159(c)(1).  The veteran has not identified the location 
or date of any relevant VA medical treatment.  See 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  As there 
is no indication or allegation that additional pertinent 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  In this 
regard, the Board points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in § 5108 of this title."  38 U.S.C.A. § 5103A (f).  


ORDER

As no new and material evidence has been received, the claim 
for service connection for sinusitis is not reopened.  The 
appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


